IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA      : No. 225 MAL 2019
                                  :
                                  :
          v.                      : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
CHESAPEAKE ENERGY                 :
CORPORATION; CHESAPEAKE           :
APPALACHIA, L.L.C.; CHESAPEAKE    :
OPERATING, L.L.C.; CHESAPEAKE     :
ENERGY MARKETING, L.L.C.;         :
ANADARKO PETROLEUM                :
CORPORATION; AND ANADARKO E&P     :
ONSHORE, L.L.C.                   :
                                  :
                                  :
PETITION OF: ANADARKO             :
PETROLEUM CORPORATION; AND        :
ANADARKO E&P ONSHORE, L.L.C.      :

COMMONWEALTH OF PENNSYLVANIA      : No. 226 MAL 2019
                                  :
                                  :
          v.                      : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
                                  :
CHESAPEAKE ENERGY                 :
CORPORATION; CHESAPEAKE           :
APPALACHIA, L.L.C.; CHESAPEAKE    :
OPERATING, L.L.C.; CHESAPEAKE     :
ENERGY MARKETING, L.L.C.;         :
ANADARKO PETROLEUM                :
CORPORATION; AND ANADARKO E&P     :
ONSHORE, L.L.C.                   :
                                  :
                                  :
PETITION OF: CHESAPEAKE ENERGY    :
CORPORATION; CHESAPEAKE           :
APPALACHIA, L.L.C.; CHESAPEAKE    :
OPERATING, L.L.C.; CHESAPEAKE     :
ENERGY MARKETING, L.L.C.          :
                                        ORDER



PER CURIAM

        AND NOW, this 30th day of October, 2019, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are:

        (1)   Are claims by the Commonwealth, brought on behalf of private landowners
              against natural gas extractors alleging that the extractors used deceptive,
              misleading, and unfair tactics in securing natural gas leases from
              landowners, cognizable under the Unfair Trade Practices and Consumer
              Protection Law?

        (2)   May the Commonwealth pursue antitrust remedies under the Unfair Trade
              Practices and Consumer Protection Law?

Petitioners’ Applications to Supplement Petition for Allowance of Appeal are DENIED as

moot.




                         [225 MAL 2019 and 226 MAL 2019] - 2